FUEL CELL AND METHOD OF MANUFACTURING FUEL CELL
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021 has been entered.

Response to Amendment
Claims 1 and 4-6 are pending, wherein claims 1 and 5 have been amended. Claims 1 and 4-6 are being examined on the merits in this Office action.
Any rejections and/or objections made in the previous Office Action are hereby withdrawn in view of Applicant's amendments or/and arguments.

Allowable Subject Matter
Claims 1 and 4-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
et al. (US 20150188152 A1) in view of Sugita et al. (US 20120258377 A1) and Kobayashi et al. (US 20030091885 A1) was previously relied on as the closest prior art(s) for teaching the claimed fuel cell comprising a plurality of unit cells stacked and the claimed method of manufacturing a fuel cell including a plurality of unit cells stacked, but fails to disclose or reasonably suggest, alone or in combination, “the coolant sealing portion is formed separately from the gas sealing portion to surround an outer circumference of the gas sealing portion when the fuel cell is viewed in the stacking direction, such that the coolant sealing portion and the inter-cell coolant flow path prevent the reaction gas from leaking from the gas sealing portion to outside of the fuel cell” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727